                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
                              Debtors.
                                                                  Ref. Docket Nos. 2295, 5488, 6212, 6213

                              NOTICE OF FILING OF REVISED
                        PROPOSED SOLICITATION PROCEDURES ORDER

        PLEASE TAKE NOTICE that, on March 2, 2021, the Debtors filed the Debtors’ Motion
for Entry of an Order (I) Approving the Disclosure Statement and the Form and Manner of Notice,
(II) Approving Plan Solicitation and Voting Procedures, (III) Approving Forms of Ballots,
(IV) Approving Form, Manner, and Scope of Confirmation Notices, (V) Establishing Certain
Deadlines in Connection with Approval of the Disclosure Statement and Confirmation of the Plan,
and (VI) Granting Related Relief [D.I. 2295] (the “Solicitation Procedures Motion”).

      PLEASE TAKE FURTHER NOTICE that attached as Exhibit A to the Solicitation
Procedures Motion was a proposed order granting the relief requested in the motion.

        PLEASE TAKE FURTHER NOTICE that, on July 2, 2021, the Debtors filed the Notice
of Filing of Revised Solicitation Procedures Order [D.I. 5488] and attached thereto a revised
proposed order (the “Proposed Solicitation Procedures Order”) granting the relief requested in the
Solicitation Procedures Motion.

        PLEASE TAKE FURTHER NOTICE that, contemporaneously herewith, the Debtors
have filed the Fifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC [D.I. 6212] (together with its exhibits and supplements, each as may be
modified, amended, or supplemented from time to time, the “Fifth Amended Plan”) and the
Amended Disclosure Statement for the Fifth Amended Chapter 11 Plan of Reorganization for Boy
Scouts of America and Delaware BSA, LLC [D.I. 6213] (together with all schedules and exhibits
thereto, and as may be modified, amended, or supplemented from time to time, the “Fifth Amended
Disclosure Statement”).

        PLEASE TAKE FURTHER NOTICE that the Debtors have further revised the Proposed
Solicitation Procedures Order (the “Revised Proposed Solicitation Procedures Order”) to reflect
the changes in the Fifth Amended Plan and Fifth Amended Disclosure Statement.


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
      PLEASE TAKE FURTHER NOTICE that a copy of the Revised Proposed Solicitation
Procedures Order is attached hereto as Exhibit A.

        PLEASE TAKE FURTHER NOTICE that, for the convenience of the Court and all
parties in interest, a redline of the Revised Proposed Solicitation Procedures Order marked against
the Proposed Solicitation Procedures Order is attached hereto as Exhibit B.
Dated: September 15, 2021     MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                              /s/ Paige N. Topper
                              Derek C. Abbott (No. 3376)
                              Andrew R. Remming (No. 5120)
                              Paige N. Topper (No. 6470)
                              1201 North Market Street, 16th Floor
                              P.O. Box 1347
                              Wilmington, Delaware 19899-1347
                              Telephone: (302) 658-9200
                              Facsimile: (302) 425-4664
                              Email: dabbott@morrisnichols.com
                                      aremming@morrisnichols.com
                                      ptopper@morrisnichols.com

                              – and –

                              WHITE & CASE LLP
                              Jessica C. Lauria (admitted pro hac vice)
                              1221 Avenue of the Americas
                              New York, New York 10020
                              Telephone: (212) 819-8200
                              Email: jessica.lauria@whitecase.com

                              – and –

                              WHITE & CASE LLP
                              Michael C. Andolina (admitted pro hac vice)
                              Matthew E. Linder (admitted pro hac vice)
                              Laura E. Baccash (admitted pro hac vice)
                              Blair M. Warner (admitted pro hac vice)
                              111 South Wacker Drive
                              Chicago, Illinois 60606
                              Telephone: (312) 881-5400
                              Email: mandolina@whitecase.com
                                     mlinder@whitecase.com
                                     laura.baccash@whitecase.com
                                     blair.warner@whitecase.com

                              ATTORNEYS FOR THE DEBTORS AND DEBTORS
                              IN POSSESSION
